Citation Nr: 1437811	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness involving neurological signs and symptoms of the Veteran's bilateral lower extremities.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1982, November 1984 to April 1985, and December 1990 to July 1991.  He also served in the National Guard following active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2010 the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

In March 2011, the Board remanded these matters for additional development.  The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran has an undiagnosed illness manifested by neurological signs and symptoms involving his lower extremities.  

2.  The Veteran's diagnosed skin conditions of acneiform dermatitis, lipoma, seborrheic keratosis, and moles, are not related to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an undiagnosed illness involving the Veteran's bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for service connection for a skin condition have not all been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).   Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice with regard to all issues on appeal in a letters sent to the Veteran in November 2005 and July 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With regard to the March 2011 Board remand, the Board acknowledges that all the requested development was accomplished that is relevant to the issues decided in this document.  In April 2011, the Veteran underwent a VA examination with respect to both of his claims and the VA examiner provided adequate opinions that complied with the remand directives.  The RO readjudicated the claims on appeal in a February 2012 Supplemental Statement of the Case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims, the appeals of which the Board decides in this document.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


II.  Service Connection

The Veteran claims that he suffers from peripheral neuropathy of the bilateral lower extremities and a skin condition due to exposure from oil fires and chemicals during active duty deployment to the Persian Gulf.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for Persian Gulf veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of Veterans Affairs determines in certain regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2013).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2013). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  Of course, service connection for a diagnosed illness still may be established if otherwise warranted under VA law.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  With regard to the presumption of service connection for certain disabilities occurring in Persian Gulf veterans, a "qualifying chronic disability" includes neurological signs or symptoms and signs or symptoms involving the skin.  38 C.F.R. § 3.317(b) (2013). 

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1)(2013).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2) (2013).

Initially, the Board notes that the record shows the Veteran served in the Southwest Asia Theater of operations from February 1991 to June 1991; thus, for the purposes of this decision, the Board will assume that the Veteran had qualifying service in the Southwest Asia theater of operations as defined by 38 C.F.R. § 3.317 (2013).


II.A.  Peripheral Neuropathy

The Board notes that the Veteran's service medical records are absent of any reports, complaints, or treatments for peripheral neuropathy during any period of active service.  Moreover, in statements submitted to the Board and during the August 2010 Board hearing before the undersigned, the Veteran has never contended that he began experiencing symptoms of peripheral neuropathy of the bilateral lower extremities during active service.  Instead, the Veteran has asserted that during his deployment to the Persian Gulf in 1991, exposure to oil fires and chemicals were the cause of his current peripheral neuropathy .

A March 1996 VA treatment record shows that the Veteran reported numbness and tingling down the left leg after a motor vehicle accident.  Medical personnel noted that this numbness was not a constant feature and the Veteran's lower extremities were normal neurologically.

A June 2003 private treatment record documents that the Veteran had bilateral leg pain considered non-specific.  In a June 2006 letter, a private physician, Dr. "H.K.," reported that it was as likely as not that the Veteran's polyneuropathy was linked to an incident or exposure to service.  An August 2006 VA examination report shows that the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  The VA examiner was unable to create a nexus between the Veteran's lower extremity peripheral neuropathy and his service during the Gulf War.

A May 2007 private treatment report, from Dr. "P.L.," shows that the Veteran was assessed with bilateral peripheral neuropathy of the lower extremities.  Dr. P.L. reported that the Veteran had a idiopathic cause for the peripheral neuropathy, although it could certainly be possible that his exposure during military service in the Gulf War could be related.  Dr. P.L. also reported that there was no identifiable link concerning the Veteran condition.  A March 2008 private treatment record reports that the Veteran was diagnosed with idiopathic peripheral neuropathy of the legs.  An October 2008 private treatment record shows that the Veteran was diagnosed with peripheral neuropathy of the lower legs.

A February 2009 treatment report from Dr. H.K., shows that the Veteran was diagnosed with polyneuropathy and pain of the legs.  The Veteran was found with a small fibroneuropathy.  The Veteran was assessed with a low-grade sensory neuropathy as confirmed by nerve conduction studies.

A February 2010 treatment report from Dr. P.L., shows that he was assessed with peripheral neuropathy of an idiopathic cause implying that there was no identifiable cause or treatment.   

An April 2011 VA examination report shows that the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  The VA examiner reported that it was not as likely as not that the Veteran's peripheral neuropathy was caused by his active service.  The provided rationale was that the Veteran did not exhibit symptoms of peripheral neuropathy within one year of separation from service and the distance in time from the reported symptoms and separation from service.  

The Board finds that the evidence of record clearly demonstrates that the Veteran has an undiagnosed illness involving neurological signs and symptoms of his bilateral lower extremities.  Neither private physicians nor the April 2011 VA examiner provided a cause for the Veteran's condition.  Also of note is that numerous private treatment reports have categorized the Veteran's peripheral neuropathy as idiopathic with no clear cause.  

Although there may be a "diagnosis" of peripheral neuropathy in this case, the diagnosis here is no more than a determination that the Veteran has neurological signs and symptoms involving his lower extremities.  The idiopathic nature of the condition tends to show that this is not a 'diagnosis" that moves his condition outside of the realm of an undiagnosed illness as contemplated at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Therefore, the Board finds that the Veteran's medically unexplained peripheral neuropathy of the bilateral neuropathy clearly manifested prior to December 31, 2016 as required by 38 C.F.R. 3.317.  While the April 2011 VA examiner found that the Veteran's condition was not caused by active service, 38 C.F.R. 3.317, clearly allows for a grant of service connection for the Veteran's neurological illness of his lower extremities.

The questions that remain for consideration are whether the illness (1) is manifested to a degree of 10 percent or more under the applicable rating criteria, and (2) whether there is affirmative evidence that it was caused by a supervening condition or event.

Here, the Board notes that in the April 2011 VA examination report, no intervening cause of the Veteran's lower extremity neurological signs and symptoms.  A 2006 MRI of the lumbar spine showed disc bulges without encroachments on the spinal canal or foramina.  Also private physicians have consistently characterized the Veteran's conditions as idiopathic with no known cause with some references to exposure in the Gulf War.  Therefore, the Board finds that there was no supervening condition or event which caused the Veteran's medically unexplained peripheral neuropathy of the bilateral lower extremities. 

Turning to whether the Veteran's disability is manifested to a degree of 10 percent or more under the applicable rating criteria, the Board notes that under the rating criteria for diseases of the peripheral nerves provides that when the involvement is wholly sensory, a rating reflective of mild, or at most, moderate, impairment should be assigned.  38 C.F.R. § 4.124a (2013).  The April 2011 VA examination report shows that the Veteran's symptoms were manifested in objective findings on physical examination, which included decreased sensation of the lower legs and toes.  Under Diagnostic Code 8521, which addresses paralysis of the external popliteal nerve in the bilateral lower extremities, the objective findings from the Veteran's April 2011 VA examination, as well as the Veteran's subjective complaints of tingling and numbness, indicate that the Veteran's claimed illness of the bilateral lower extremities is at least at a mild level, and as such would warrant a compensable rating.  Therefore, the Board finds that this condition meets the criteria for at least a 10 percent rating under Diagnostic Code 8521; the postservice medical evidence, specifically, the April 2011 VA examination report, would support such a finding.  38 C.F.R. § 4.124a (2013).  Therefore, the Board finds that service connection for the Veteran's illness involving neurologic signs and symptoms of his lower extremities is warranted.


II.B.  Skin Condition

The Veteran claims that he is entitled to service connection for a skin condition as a result of an undiagnosed illness due to being deployed to Southwest Asia.

A review of the Veteran's extensive service medical records shows an absence of any complaints or treatments related to his skin condition.  

A July 2006 VA examination report documents that the Veteran was diagnosed with maxillary acneiform dermatitis and nonspecific dermatitis of the scalp.  The VA examiner reportedly was unable to provide a nexus between the Veteran's skin conditions and active service, specifically his service during the Gulf War.  

An April 2011 VA examination report shows that the Veteran reported onset of his skin condition in 2005 and that it has progressively worsened.  The VA examiner diagnosed the Veteran with acneiform dermatitis, lipoma on his back, seborrheic keratosis, and moles.  The VA examiner reported that it was not at least as likely as not, that any identified skin condition was caused by active service.  The provided rationale consisted of the Veteran's reported of symptoms more than 10 years after separation from service.  The VA examiner also reported the lipoma, seborrheic, and keratosis are benign lesions common at all ages and not known to be brought on by conditions specific to military service to include Gulf War etiologies.  Concerning the acneiform dermatitis, the VA examiner reported that this condition could be caused by a reaction to something including a reaction to a workplace chemical, but this skin condition was not reported in any of his service medical records.

The medical evidence establishes that the Veteran's skin conditions, which have been diagnosed, are common.  Therefore, such disability is attributable to a known medical diagnoses and does not fall within the realm of an undiagnosed or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  These conditions are different than the peripheral neuropathy of the lower extremities for which the Board grants the Veteran's appeal.  That "diagnosis" was more in the way of a description of signs and symptoms and was consistently attributed to no known cause.  The skin diagnoses are more than mere descriptions of signs and symptoms and were explained as common conditions.  The medical descriptions of the two (peripheral neuropathy and skin conditions) are so different in this regard that there is no contradiction in the Board's determination to grant the appeal as to the neuropathy illness, on a Persian Gulf service presumptive basis, and deny Persian Gulf service presumptive service connection for the diagnosed skin conditions.  The Board has also considered whether service connection is warranted on a non-presumptive, or direct, basis, and now turns to that discussion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a skin condition on a non-presumptive basis as well.  The most probative evidence of record is the April 2011 VA examination report that concluded that the Veteran's skin condition was not due to active service.  The VA examiner reviewed the medical evidence of record and provided a sufficient rationale.  The VA examiner concluded that the passage of many years from separation from service and the first manifestations of a skin condition was a factor in the determination.  Also noted was that the skin conditions reported were common conditions not due to military service.  Therefore, the Veteran's claim for entitlement to service connection for a skin condition must be denied.

The Board has not ignored the Veteran's statements made in support of his claims.  The Veteran has provided statements that his skin condition is due to exposure to oil fires and chemicals incurred during his deployment to the Southwest Theater of operations in 1991.  The Board finds that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses, such as pain or appearance of skin blemishes.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay nexus opinion is competent evidence depends on the facts of the case and the complexity of the question at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); 

Here, an opinion concerning the relationship between exposure oil fumes and chemical during his deployment to the Persian Gulf and the current skin condition is of a medically complex nature.  The identification of exposure to chemicals and oil fumes that reportedly caused his skin condition and the aforementioned analysis requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his skin condition.

The most probative evidence of record with regard to whether his skin condition had onset or was caused by his active service is the April 2011 VA examination report.  

The Board concludes that the preponderance of the evidence shows that his skin condition did not manifest until many years after active service, was not caused by active service, and is a diagnosed condition.  As the in-service and nexus elements are not met and the requirements for presumptive service connection based on service in the Persian Gulf Theater of operations are not met, the appeal as to 

(CONTINUED ON NEXT PAGE)


entitlement to service connection for a skin condition must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an undiagnosed illness involving neurological signs and symptoms of the Veteran's bilateral lower extremities is granted.

Entitlement to service connection for a skin condition is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


